Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 11/23/20. Claims 1-20 are pending in this application. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: A semiconductor device, comprising: a fin structure that contains a semiconductor material; a first nitrogen-containing dielectric layer segment disposed on a first side of the fin structure, wherein the first nitrogen-containing dielectric layer segment has a first nitrogen content profile; a second nitrogen-containing dielectric layer segment disposed on a second side of the fin structure opposite the first side, wherein the second nitrogen-containing dielectric layer segment has a second nitrogen content profile that is asymmetric to the first nitrogen content profile; and a gate structure that is disposed over and partially wraps around the fin structure, wherein the gate structure includes a high-k gate dielectric and a metal gate electrode, and wherein the gate structure is disposed over at least portions of the first nitrogen-containing dielectric layer segment and the second nitrogen-containing dielectric layer segment, as recited in claim 1. Claims 2-12 depend from claim 1 and are also allowable.
A semiconductor device, comprising: a fin structure that contains a semiconductor material; a nitrogen-containing dielectric layer that surrounds a bottom portion of the fin structure, wherein a nitrogen distribution in the nitrogen-containing dielectric layer on opposite sides of the fin structure varies asymmetrically based on distances from the fin structure; and a gate structure disposed over the nitrogen-containing dielectric layer and over the fin structure, wherein the gate structure is different from the nitrogen-containing dielectric layer, the gate structure including a gate dielectric layer having a dielectric constant greater than a dielectric constant of silicon oxide, and wherein the gate structure partially wraps around a top portion of the fin structure, as recited in claim 13. Claim 14-18 depend from claim 13 and are allowable.
A semiconductor device, comprising: a first fin structure and a second fin structure that each contains a semiconductor material; a first nitrogen-containing dielectric layer disposed between bottom portions of the first fin structure and the second fin structure, wherein the first nitrogen-containing dielectric layer has a first nitrogen content profile, and wherein the first nitrogen content profile has a first peak at a first distance from a first side surface of the first fin structure; a second nitrogen-containing dielectric layer not disposed between the first fin structure and the second fin structure, wherein the second nitrogen-containing dielectric layer has a second nitrogen content profile that is different from the first nitrogen content profile, wherein the second nitrogen content profile has a second peak at a second distance from a second side surface of the first fin structure, the second side surface being opposite the first side surface, and wherein the first distance is different from the second distance in value; and a gate structure disposed over and wrapping around top portions of the first fin structure and the second fin structure, as recited in claim 19. Claim 20 depends from claim 19 and is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art

This office action notes that the cited art do not disclose the placement of the high-k dielectric in relation to the metal gate electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EDWARD CHIN/Primary Examiner, Art Unit 2813